DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment After Final Action filed 02/16/2021 has been entered.

Allowable Subject Matter
Claims 1, 2, and 4-6 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken as a whole does not show nor suggest “second headlight configured to illuminate a middle-distance region in front of the bicycle body, wherein the second headlight is activated when the travel velocity of the bicycle body is included in a second set velocity range lower than the first set velocity range; a third headlight mounted on a third headlight mount of the headlight housing and configured to illuminate a short-distance region in front of the bicycle body, wherein the third headlight is activated when the travel velocity of the bicycle body is included in a third set velocity range lower than the second set velocity range; and a headlight control module disposed inside the headlight housing and configured to receive an irradiation pattern calculated from the mobile terminal based on the travel velocity of the bicycle body and to selectively control the activation of the first headlight, the second headlight, or the third headlight based on the received irradiation pattern”, as recited in claim 1.
Dependent claims 2 and 4-6 are allowed by virtue of their dependency from allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875